PER CURIAM.
We affirm the denial of Dean A. Rudd’s petition for writ of habeas corpus as he has shown no entitlement to immediate release. However, our review of the record revealed a clerical error in the sentencing documents. The plea and sentencing transcript clearly reflect that Rudd pled guilty or nolo contendere to six cases then pending in Marion County circuit court. However, the court minutes and sentencing documents erroneously reflect that Rudd entered a plea of guilty or nolo contendere to a seventh case, case no. 42-2004-CF2014, which was also pending against Rudd but was not before the court for disposition. The transcript of the proceedings clearly indicates that Rudd entered no dispositive plea to that case and, therefore, the court had no jurisdiction to enter the judgment and sentence on that case.
In our view, the most expedient manner with which to handle this matter is to vacate the judgment and sentence in Marion County circuit court case no. 42-2004-CF2014. On remand, the State may proceed against Rudd on that case if it so chooses.
AFFIRMED AND REMANDED FOR CORRECTION OF CLERICAL ERROR.
GRIFFIN, ORFINGER and LAWSON, JJ., concur.